Citation Nr: 1336509	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for PTSD and assigned it a 30 percent rating effective from May 28, 2010, the date of the claim.  A Board videoconference hearing was held in July 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On VA examination in September 2010, the examiner reported a GAF score of 64 and described the Veteran's PTSD impairment as occupational and social impairment with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  Under VA's rating criteria for PTSD, this description corresponds to a 30 percent rating.  

In July 2013, the Veteran submitted a progress note reflecting a visit in late June 2013.  The examiner noted that the Veteran was requesting an evaluation in connection with his current rating of 30 percent.  On mental status evaluation, the Veteran was fully oriented, and his dress and grooming were appropriate for the setting.  The Veteran's behavior was also noted to be cooperative and socially appropriate.  His gate, motor, and eye contact were within normal limits, and his speech was a normal pace with loud volume (hard of hearing).  His attention and memory also appeared within normal limits.  The examiner indicated that the Veteran's thought processes were linear and logical, with no abnormalities noted in content.  His mood was noted as depressed with congruent affect.  He also reported that the Veteran has chronic and excessive substance use, and experiences avoidance, social isolation, and chronic dissatisfaction.  The examiner assigned a GAF score of 46.

Although a GAF score is not determinative by itself, there appears to be a significant decrease in this score which suggests a decrease in the Veteran's psychological, social and occupational functioning.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, and to fully assist the Veteran with his claim, a current VA examination for rating purposes is appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to associate with the claims file all recent PTSD treatment records (to include any individual and group therapy notes). 

2.  The Veteran should then be scheduled for a VA PTSD examination, by a psychiatrist if available.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

The examiner should report all PTSD symptomatology in terms which allow application of VA's rating criteria.  A GAF score should be assigned.  

3.  After completion of the above, the RO should review the expanded record and determine if a higher rating is warranted for any period contemplated by the appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


